Per Curiam.

In the light of the evidence in this case liability can be sustained only if the defendant Peppel entered into the oral agreement with the plaintiff as agent for the undisclosed corporate owner and the defendant Levy ratified such agreement. While the evidence in this case is sufficient to sustain the verdict against the defendant Peppel, it is, as a matter of law, wholly insufficient to support the defendant Levy’s liability on the theory of ratification.
The judgment should be unanimously affirmed, without costs as to the defendant Peppel and reversed on the law and facts, without costs as to the defendant Levy, and the complaint dismissed as to the latter defendant, with costs in the court below.
Concur — Pette, Hart and Brown, JJ.
Judgment affirmed, etc.